1    Antony R. Pizarro, Esq. (SBN 290860)
     antony@arpizarrolaw.com
2    PIZARRO LAW FIRM
     350 10th Avenue, Suite 1000
3    San Diego, California 92101
     Tel. (619) 431-0844
4    Fax (619) 331-2966
5    Attorney for Defendants,
     ENHANCED ATHLETE, INC., SCOTT E. CAVELL,
6    and CHARLES ANTHONY HUGHES
7
                               UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10
     NUTRITION DISTRIBUTION, LLC, an
                                                             Case No. 2:17-cv-02069-TLN-KJN
11   Arizona Limited Liability Company,
                                                             Judge: Hon. Troy L. Nunley
12
                                          Plaintiff,         Magistrate: Hon. Kendall J. Newman
13                                                           ORDER SETTING ASIDE ENTRY OF
                         vs.                                 DEFAULT AGAINST DEFENDANT
14                                                           CHARLES ANTHONY HUGHES
15   ENHANCED ATHLETE, INC., a
     Wyoming Corporation; GILMORE
16   ENGINEERING, INC., an Unincorporated
17   Association; SCOTT E. CAVELL, an
     individual; CHARLES ANTHONY
18   HUGHES, an individual; and DOES 1
19
     through 10, inclusive,

20                                      Defendants.
21

22          WHEREAS,        Plaintiff    NUTRITION              DISTRIBUTION,      LLC    (“Nutrition
23   Distribution”) and Defendant CHARLES ANTHONY HUGHES (“Hughes”), through
24   their respective counsel, have stipulated to set aside the default entered against Hughes on
25   June 26, 2018.
26

27

28   ///


                                                       -1-
                            ORDER SETTING ASIDE ENTRY OF DEFAULT
1           BASED THEREON, the Court finds that GOOD CAUSE exists to set aside the
2    Clerk’s entry of default against Hughes. The Court ORDERS that the default entered on
3    June 26, 2018 is vacated. Hughes is ORDERED to file a responsive pleading by no later
4    than ten (10) days from the date of this order.
5

6           IT IS SO ORDERED.
7

8    Dated: March 28, 2019
9

10

11
                                   Troy L. Nunley
12
                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
                            ORDER SETTING ASIDE ENTRY OF DEFAULT
